EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. John W. Ogilvie, Reg. No. 37,987 on 03/14/2022.

Please amend the claims  8 and 16 as following:
8. (currently amended) A method supporting lock-free conveyance of variable value updates as a unitary set in a multithreaded computing system, the method comprising a values placing step which performs the following actions in sequence: 
replacing a non-updated value in an update status indication variable (Var1) of a set of variables with a different value (Z) that indicates updating is underway, said different value (Z) being different from all valid non-
executing a first release barrier; 
replacing non-updated values of other variables of the set with respective update values; 
executing a second release barrier; and 
replacing the value (Z) in the update status indication variable (Varl) with a different value that is also an update value; 
whereby the method places the update values in the variables without lock reliance, and the method places the update values as a unitary set in that after the values placing step actions are completed the values in the variables will not include both a non-updated value and an update value.

16. (currently amended) A computer-readable storage medium configured with data and instructions which upon execution by a processor cause a multithreaded computing system to perform a method supporting lock-free conveyance of variable 
reading from an update status indication variable (Varl) of a set of variables into a first destination status variable (DestVarlA); 
executing a first acquire barrier; 
reading from other variables of the set into respective destination variables; 
executing a second acquire barrier; 
reading from the update status indication variable (Varl) into a second destination status variable (DestVarlB); and 
repeating the foregoing retrieving step actions if the first destination status variable (DestVarlA) has a value (Z) that indicates updating is underway, or if the first destination status variable (DestVarlA) and the second destination status variable (DestVarlB) contain different values from each other, said value (Z) being different from all valid non-updated values of the set of variables and also being different from all valid update values of the set of variables; 
whereby the method retrieves update values from the variables into respective destination variables without lock reliance, and the method retrieves the update values as a unitary set in that after the values retrieving step actions 11are completed the values in the destination variables will not include both a non-updated value and an update value.

Reason for Allowance

Interpreting the claims in light of the specification and based on the arguments presented by the Applicant in the Remarks filed on 01/30/2022 Examiner finds the claimed invention is patentably distinct from the prior art of record.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner
Art Unit 2195